Citation Nr: 0523012	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had certified active military service from 
November 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied the veteran's claim of entitlement to service 
connection for hepatitis C.  

In May 2005, the veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002). 

After issuance of the October 2003 Statement of the Case, the 
RO received additional evidence associated with the veteran's 
claim.  By written correspondence received in July 2005, the 
veteran waived the right to initial RO review.  No further 
action is needed.


FINDING OF FACT

The veteran's hepatitis C is not related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
hepatitis C.  He argues that he has hepatitis C as a result 
of his service, with a preservice risk factor of a self-
administered tattoo, and inservice risk factors that include 
inoculations with an air gun, a blood transfusion during 
treatment for a jeep accident, and exposure to human blood 
while evacuating and transporting casualties in Vietnam.  
With regard to his jeep accident, the veteran asserts that he 
was treated at a civilian hospital, that he was in a coma for 
two or three days, and that he was told that he had received 
a blood transfusion.  See Notice of Disagreement, received in 
November 2002; transcript of hearing, held in May 2005.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

The veteran's service records do not show treatment for, or a 
diagnosis of, hepatitis.  The veteran's separation 
examination report, dated in July 1969, indicates that his 
endocrine system was clinically evaluated as normal.  
Reports, dated July 24th and 25th of 1967, show that the 
veteran was treated for a left orbital contusion after a jeep 
accident, and that he was released to duty the next day.  The 
reports do not indicate that the veteran received treatment 
with surgery or a blood transfusion, or treatment at a 
civilian facility, or that there was a loss of consciousness.  

The post-service medical evidence consists of VA outpatient 
treatment, and examination reports, dated between 2001 and 
2004, and non-VA treatment reports, dated between 1999 and 
2001.  This evidence indicates that the veteran was diagnosed 
with hepatitis C in early 1999, and that he has received 
treatment for this disorder on an ongoing basis.  With regard 
to post-service risk factors for hepatitis C, the veteran is 
noted to have used intranasal cocaine, and IV (intravenous) 
drugs.  See reports from A. A. D., M.D., and P. L. Y., M.D., 
dated in February 1999; April 2001 VA outpatient treatment 
report.  An undated "history and physical" from the DHP 
Liver Clinic notes that the veteran has a post-service 
history of surgery or operations for a rotary cuff problem, a 
hernia (twice), sebaceous cell carcinoma, and hemorrhoids, 
and that he denied a history of any blood transfusions.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  The veteran's service records 
show that he was awarded the Combat Infantryman Badge and the 
Purple Heart.  His statements and testimony regarding the 
claimed exposure to blood from evacuating and transporting 
casualties in Vietnam during combat are therefore accepted.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  

However, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirements of a current disability or 
a medical nexus to service.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  In this case, there is also evidence of 
high-risk activity for hepatitis C prior to, and after 
service, specifically, a preservice tattoo, and post-service 
intranasal cocaine use, IV drug use, and several surgeries.  
Furthermore, and of particular note, there is no competent 
evidence of record that associates the veteran's hepatitis C 
with his service.  Although in February 1999, the veteran's 
private physician recorded the veteran's historical account 
which attributed his disorder to a possible blood transfusion 
received for inservice shrapnel wound injuries, the 
physician's notation is of no probative value.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  As noted, the veteran's service 
medical records are negative in this regard.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for hepatitis C must be denied.  

The Board has considered the veteran's and his wife's oral 
and written testimony submitted in support of the claim.  
These statements are not competent evidence of a nexus 
between hepatitis C and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for hepatitis C 
must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran two notice letters in 
August 2002 (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and a supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In May 2005, 
the veteran, via his representative, indicated that a 
complete collection of the veteran's service medical reports 
are not of record.  In this case, the RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  Additional development in this regard is 
not warranted.  Although the veteran has not been afforded a 
VA examination covering the claimed disability, and an 
etiological opinion has not been obtained, the Board finds 
that the evidence, discussed infra, warrants the conclusion 
that a remand for an examination and an etiological opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, he is not shown to have received treatment for, 
or a diagnosis of, the claimed condition during service, the 
claimed condition is first shown many years after service, 
and the claims file does not currently contain objective 
evidence of exposure inservice risk factors for hepatitis C, 
or any competent evidence showing that hepatitis C is related 
to his service.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran); see also 
38 C.F.R. § 3.159(d) (2004).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


